CLD-280                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-2486
                                     ___________

                           UNITED STATES OF AMERICA

                                           v.

                             FERNANDO SANCHEZ,
                                            Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           (D.C. Crim. No. 02-cr-00619-001)
                     District Judge: Honorable Legrome D. Davis
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 September 13, 2012
            Before: RENDELL, HARDIMAN and COWEN, Circuit Judges

                           (Opinion filed: October 16, 2012)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Fernando Sanchez appeals, pro se, from the orders of the United States District

Court for the Eastern District of Pennsylvania denying his motion pursuant to Federal

Rule of Criminal Procedure 36 and his motion for reconsideration. Because no
                                            1
substantial question is presented by this appeal, we will summarily affirm the judgment

of the District Court.

        After pleading guilty to multiple charged offenses, Appellant Sanchez was

sentenced by the United States District Court for the Eastern District of Pennsylvania to a

federal prison term of 144 months. Nearly seven years later, Sanchez, pro se, filed a

motion pursuant to Federal Rule of Criminal Procedure 36, contending that as a result of

a “clerical error” in his written Judgment and Conviction (“J&C”), the Bureau of Prisons

(“BOP”) incorrectly computed the amount of time he should be credited for time served.

Sanchez asserts that the J&C failed to reflect the sentencing court’s purported oral

pronouncement explicitly awarding him a specified period of credit against his federal

sentence. He contends that as a result of this omission, the BOP improperly excluded one

year of “awarded” credit.

       By order entered April 25, 2012, the District Court denied Sanchez’s motion on

the ground that the BOP, and not the court, has responsibility for calculating the amount

of credit to be received for time served. The District Court noted that Sanchez may seek

to challenge the BOP’s computation by filing a habeas petition pursuant to 28 U.S.C. §

2241 but that there was no indication Sanchez had satisfied the prerequisite of exhausting

his administrative remedies. Sanchez then filed a motion to “clarify oral pronouncement

of sentence” and a motion for reconsideration of the denial of his Rule 36 motion. The

District Court denied both motions, noting that its review of the record revealed no

clerical error and reminding Sanchez that he may challenge the BOP’s credit calculation
                                             2
only by filing a habeas petition. Sanchez timely appealed. We have jurisdiction over the

appeal pursuant to 28 U.S.C. § 1291.

       The authority to calculate and award credit against a sentence for time served

pursuant to 18 U.S.C § 3585(b) rests exclusively with the Attorney General, who acts

through the BOP. United States v. Wilson, 503 U.S. 329, 333-35 (1992). “[Section]

3585(b) does not authorize a district court to compute the credit at sentencing.” Id. at

334. Thus, the District Court correctly determined that Sanchez’s claim for credit is not

cognizable in a proceeding pursuant to Federal Rule of Criminal Procedure 36. See

United States v. Mares, 868 F.2d 151, 151 (5th Cir. 1989).1 As the District Court stated,

Sanchez may seek judicial review of the BOP’s calculation only by filing a habeas

petition pursuant to 28 U.S.C. § 2241, after exhausting his administrative remedies. See

United States v. Brann, 990 F.2d 98, 103-04 (3d Cir. 1993); Soyka v. Alldredge, 481 F.2d

303, 304-06 (3d Cir. 1973).

       For the foregoing reasons, we conclude that no substantial question is presented by

this appeal. Accordingly, we will summarily affirm. See I.O.P. 10.6.




1
  Moreover, even were such a claim cognizable under Rule 36, Sanchez would not be
entitled to relief. The District Court confirmed by reviewing the audio recording of the
sentencing hearing that it did not make the pronouncement Sanchez alleges was
inadvertently omitted from the J&C. Thus, Sanchez has failed to demonstrate any
clerical error requiring correction.
                                              3